Exhibit 10.3

February 24, 2006

«Prx» «Employee»

«Street_Address»

«City», «State» «Zip»

 

Re: Restricted Stock Agreement Between Nabi Biopharmaceuticals and «Employee»

Dear «Prx» «Employee_Last_Name»:

I am pleased to report that for good and valuable consideration, receipt of
which is hereby acknowledged, Nabi Biopharmaceuticals, a Delaware corporation
(the “Company”), does hereby award to you (the “Awardee”)             
«Award_Spelled» («Total_Award») shares of Common Stock of the Company (the
“Shares”), effective February 24, 2006 (the “Date of Award”) pursuant to the
terms of the Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), and
the terms and conditions set forth below in this Restricted Stock Agreement. A
copy of the Plan is attached hereto and is incorporated herein in it entirety by
reference.

The Awardee hereby accepts the Shares subject to all of the provisions of the
Plan, and upon the following additional terms and conditions:

1. (a) The Shares shall become fully vested (i.e. nonforfeitable) (i) if the
Awardee is employed by the Company on March 1, 2009; (ii) if the Awardee is
employed by the Company at the time a Change of Control (as defined below)
occurs; (iii) in the event the Awardee’s employment by the Company is terminated
after March 1, 2008 by the Company without Cause (as defined below) or by the
Awardee within thirty (30) days after an event that constitutes Good Reason (as
defined below) has occurred; or (iv) upon the Awardee’s death (including
Awardee’s death within 90 days after Awardee’s active employment by the Company
has ceased due to disability). In the event that Awardee’s employment by the
Company terminates prior to March 1, 2009 before the Shares have become fully
vested (except to the extent provided in the Plan or as provided above in clause
(iii) or (iv)), the Shares will be forfeited to the Company automatically and
without notice to the Awardee on the date the Awardee’s employment is so
terminated.

(b) As used herein, “Cause” shall mean (i) illegal or disreputable conduct which
impairs the reputation, good will or business of the Company or involves the
misappropriation of funds or other property of the Company, (ii) willful
misconduct by the Awardee or willful failure to perform his or her
responsibilities in the best interests of the Company (including, without
limitation, breach by the Awardee of any provision of any employment, advisory,
consulting, nondisclosure, non-competition or other agreement between the
Awardee and the Company or any subsidiary of the Company, (iii) refusal or
failure to carry out any employment duties reasonably assigned to the Awardee
other than by reason of death or disability, or (iv) demonstrated negligence or
gross inefficiency in the execution of the Awardee’s employment duties for the
Company. Any resignation in anticipation of discharge for Cause that is accepted
by the Company in lieu of a formal discharge for cause shall be deemed a
termination of employment for Cause for purposes hereof.

(c) A “Change of Control” shall be deemed to have taken place if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities; (ii) (A) a reorganization, merger or
consolidation, in each case, with respect to which persons who were shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities or (B) a
liquidation or dissolution of the Company; or (iii) as the result of a tender
offer, exchange offer, merger, consolidation, sale of assets or contested
solicitation of proxies or stockholder consents or any



--------------------------------------------------------------------------------

combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company immediately before the Transaction shall cease to
constitute a majority of the Board of Directors of the Company or of any parent
of or successor to the Company immediately after the Transaction occurs.

(d) As used herein, “Good Reason” shall mean:

(i) The assignment to the Awardee of any duties inconsistent in any material
adverse respect with the Awardee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as in effect
on March 1, 2008, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
from the Awardee;

(ii) Any reduction of the Awardee’s base salary or the failure by the Company to
provide the Awardee with an incentive compensation program, welfare benefits,
retirement benefits and other benefits which in the aggregate are no less
favorable than the benefits to which the Awardee was entitled prior to March 1,
2008; or

(iii) The Company’s requiring the Awardee to be based at any office or location
more than 15 miles from that location at which he or she is employed on March 1,
2008, except for travel reasonably required in the performance of his or her
responsibilities.

2. Until they vest, the Shares are referred to herein as “Restricted Stock.”
Except as otherwise set forth herein, Restricted Stock shall not be transferred,
assigned, pledged or otherwise encumbered during the period beginning on the
Award Date and ending on date that the Shares vest pursuant to Section 1 (the
“Restricted Period”). Any attempt at any transfer, assignment, pledge, or other
disposition during the Restricted Period shall be null and void and without
effect and shall cause the immediate forfeiture of all shares of Restricted
Stock. Restricted Stock that is forfeited shall be immediately transferred to
the Company without any payment by the Company. The Company shall have the full
right to cancel certificates evidencing such forfeited shares automatically upon
such forfeiture, whether or not such certificates shall have been surrendered to
the Company. Following such forfeiture, the Awardee shall have no further rights
with respect to such forfeited shares of Restricted Stock.

3. Promptly following the date the Shares vest, the Company shall deliver to the
Awardee or the person or persons to whom rights under this Agreement shall have
passed by bequest or inheritance, as the case may be, a stock certificate for
the Shares free of the restrictions and legend set forth in this Agreement.

4. Any stock certificate representing the Restricted Stock awarded hereunder
shall be: (i) affixed with the following legend: “The shares represented by this
certificate are subject to forfeiture and restrictions on transfer pursuant to
the terms of a Restricted Stock Agreement between the Company and the record
holder of this certificate, a copy of which is available for inspection at the
offices of the Company or may be made available upon request;” and
(ii) deposited with the Company, together with a stock power endorsed by the
Awardee in blank (in the form attached as Exhibit A hereto). At the expiration
of the Restricted Period, as set forth herein, the Company shall deliver any
such certificates to the Awardee. Absent willful misconduct by the Company, it
shall be exempted from any responsibility or liability for any delivery or delay
in delivery pursuant to this Agreement and for any other act or omission.

5. Subject to the restrictions contained in this Agreement, Awardee shall have
the rights of a stockholder with respect to the Shares, including the right to
vote the Shares, including Restricted Stock, and to receive all dividends, cash
or stock, paid or delivered thereon, from and after the date hereof. Forfeiture
of Restricted Stock pursuant to this Agreement shall not create any obligation
to repay dividends received as to such Restricted Stock during the Restricted
Period, nor shall such forfeiture invalidate any votes given by Awardee with
respect to such Shares prior to forfeiture.



--------------------------------------------------------------------------------

6. The parties hereto recognize that the Company may be obligated to withhold
federal, state and local income taxes and social security taxes to the extent
that the Awardee realizes ordinary income in connection with the vesting of the
Restricted Stock or the payment of dividends on the Restricted Stock. The
Awardee agrees that the Company or a subsidiary or an affiliate of the Company
may withhold amounts needed to cover such taxes from payments otherwise due and
owing to the Awardee, and also agrees that upon demand by the Company the
Awardee will immediately pay to the Company any additional amounts as may be
necessary to satisfy such withholding tax obligation. Such payment shall be made
in cash or cash equivalent.

7. Awardee acknowledges and agrees that nothing herein or in the Plan, nor any
of the rights granted hereunder or thereunder to Awardee, shall be construed to
(a) give Awardee the right to remain employed by the Company or to continue to
receive any employee benefits, or (b) in any manner restrict the right of the
Company to modify, amend or terminate any of its employee benefit plans.

8. Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Awardee and shall not be taken into account in
computing the amount of salary or compensation of the Awardee for the purpose of
determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit-sharing, bonus, life insurance, 401(k) or other
employee benefit plan of the Company, or any of their affiliates, or (b) any
agreement between the Company or any of their affiliates on the one hand, and
the Awardee on the other hand, except as such plan or agreement shall otherwise
expressly provide or may otherwise provide following a Change of Control.

9. The law of the State of Delaware, except its law with respect to choice of
law, shall be controlling in all matters relating to this Agreement.

10. This Agreement embodies the entire agreement of the parties hereto with
respect to the Shares awarded hereunder, and all other matters contained herein.
This Agreement supersedes and replaces any and all prior oral or written
agreements with respect to the subject matter hereof. This Agreement may be
amended, and any provision hereof waived, but only in writing signed by the
party against whom such amendment or waiver is sought to be enforced. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion. If there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

WITNESS the execution hereof as of 24th day of February, 2006.

 

Nabi Biopharmaceuticals By  

 

  Thomas H. McLain, Chairman   Chief Executive Officer & President

By signing this Restricted Stock Agreement below, the Awardee hereby
acknowledges and agrees that he/she has read, understands and accepts and agrees
to all of the terms and conditions set forth herein and set forth in the Nabi
2000 Equity Incentive Plan

 

 

Awardee Signature

 

Print Name



--------------------------------------------------------------------------------

Exhibit A

STOCK TRANSFER POWER

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto Nabi
Biopharmaceuticals                                          (            )
shares of Common Stock of Nabi Biopharmaceuticals standing in my name on the
books of said corporation and represented by stock certificate no.            
representing all of such shares and hereby irrevocably constitute and appoint
                            , attorney for such transfer of said stock on the
books of said corporation with full power of substitution in the premises.

 

Dated  

 

   

 

      Print name:  

 